Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants independent claim limitations include “the previous region is identified as being shadable at a lower shading rate than the second shading rate based on having a color coherence throughout the previous region, and wherein the current region has the color coherence”, with depending claim limitations further describing the does have the same color of the previous frame, or otherwise analyzing contents of the current frame region for the purpose of determining whether the shading rate should be changed. Figure 10B and corresponding description describes processing for a single frame performed in multiple passes, and therefore does not relate to the instant claims.  Therefore, the independent claims, and all claims depending thereon, contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the parent application was filed, had possession of the claimed invention.
Further, depending claims 2, 8, and 14 recite that the color coherence comprises the current region and the previous region being the same color.  As noted above, there is no actual discussion of determining that the current region does have the same color 
Further, depending claims 3, 9, and 15 recite that the color coherence comprises an “identification of similar colors”.  The example of Applicant’s disclosure, paragraphs 234, 236, only describes identifying that the previous frame region has a “same color for the whole region”, and does not discuss or suggest “similar” colors as a basis for determining shading rate.  Therefore, these claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the parent application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in the 112a rejections above, Applicant’s disclosure has no discussion of a “color coherence”, per se, and the disclosure of determining that a previous frame region has a same color for the whole region does not correspond to independent claim limitation requiring that the current frame region has the color coherence, nor is there disclosure of determining that the current frame region has the same color throughout the whole region or any analysis of the current frame region’s color at all for determining a shading rate of the current frame region.  As such, the scope of the limitation is indefinite due to a lack of supporting disclosure, and the term as claimed not being a term of art that one of ordinary skill in the art would recognize.  Furthermore, as recited, the limitation is indefinite, because in order to determine whether the current region has the same “color coherence” as the previous region would require determining the “color coherence” of the current region, which necessarily would have to occur after shading has been performed, as with the description of determining whether the previously rendered frame region has a same color, i.e. a region must actually be shaded to determine whether the resulting colors of the region are the same or not.  As it is necessary for the current region to have already been shaded to determine whether the colors of the region are the same or not, it is not possible to use said color coherence to select a lower shading rate for shading the current region, because it is a temporal paradox.  Depending claims are rejected under the same rationale.
Similarly, depending claims 2, 8, and 14 recites that the color coherence comprises the current region and the previous region being a same color, which again requires a temporal paradox of determining the color coherence of the shaded current frame region prior to determining the shading rate of the current frame region.  Depending claims 3, 4, 9, 10, 15, and 16 recite that the color coherence of the current frame region includes an identification of a similar or same color, which also requires a temporal paradox of determining the color coherence of the shaded current frame region prior to determining the shading rate of the current frame region.  
For purposes of applying prior art, the independent claims’ “color coherence” for the current region will be interpreted as an assumption on part of the designer of the system, i.e. “wherein the current region is expected to have the same of the previous region.”, thereby removing any actual requirement that the current frame region does have the same color coherence as the previous region, and instead reflecting the well understood phenomenon of temporal coherence, i.e. that in most instances, many of the frame regions will correspond to the exact same or extremely similar portion of the rendered scene between temporally proximate frames.  Similarly, depending claims 2, 8, and 14 will be interpreted as “wherein the color coherence of is expected to have a same color as the color coherence of the previous region of the previous region is to include an identification of” a same/similar colors.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0314610 A1 (hereinafter Lee)  “Adaptive Multi-Rate Ray Sampling on Mobile Ray Tracing GPU” by Won-Jong Lee, Seok Joong Hwang, et al. (hereinafter Hwang).
Regarding claim 1, the limitations “at least one non-transitory computer readable storage medium comprising a set of application programming instructions, which when executed by a computing device, cause the computing device to: identify one or more values that are to be accessed during frame generation; and assign a first shading rate to a current region of a current frame based on the one or more values”  are taught by Lee (Lee describes a system to adjusting the sampling rate of a tile of a second frame image based on the rendering results of a first frame, including assigning a sampling rate, i.e. a shading rate, to each tile of the second frame according to similarity information of the corresponding tile in the first frame, e.g. abstract, paragraphs 58-73, where the claimed one or more values correspond to the rendering results of the first frame, i.e. similarity and importance values for all of the first frame tiles.  Further, Lee, e.g. paragraph 224, teaches that the system may be implemented using a programmed processor.)
The limitations “wherein the current region is to share a temporal and spatial association with a previous region of a previous frame that was previously shaded at a second shading rate higher than the first shading rate, wherein the previous region is identified as being shadable at a lower shading rate than the second shading rate based on having a color coherence throughout the previous region, and wherein the current region is expected to have the same of the previous region” are partially taught by Lee (Lee, e.g. Figures 2, 7-11, 13, paragraphs 66-72, 104-123, 132-145, teaches that when the similarity of pixels within a tile of the first frame is greater than a threshold value, the spatially corresponding tile of the second frame will be sampled with a reduced sampling rate.  That is, the second frame tile has a temporal and spatial association with first frame tile at the same screen position, and if the similarity of the first tile is greater than a threshold it is identified as being shadable at a lower shading rate based on having a coherence throughout the tile, and the expectation that the current tile will have a similar or same amount of coherence.  However, while Lee teaches various similarity tests, e.g. paragraphs 104-123, figures 7-11, where the similarity results would correspond to a coherence of color values, i.e. sampling the same object would likely correspond to color similarity, Lee does not explicitly suggest determining the similarity value based on a color similarity test, per se.)  However, this limitation is suggested by Hwang (Initially, it is noted that Hwang’s publication is describing the same or a very similar system as Lee, i.e. while the disclosures are not identical, 3 inventors are authors of both references, and describe similar operations with different degrees of detail in each.  Hwang, section 4, paragraph 6, section 5, paragraph 2, suggests that image space similarity checks could improve operation of the system, i.e. by checking for color and texture similarity within each tile, in addition to the similarity tests described by Lee, which are also discussed by Hwang, section 3, paragraph 3, the resulting image quality could be improved.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s adaptive sampling rendering system to include texture and color similarity checks in addition to Lee’s similarity checks as suggested by Hwang, in order to improve image quality.  In the combined system, as suggested by Hwang, color and texture similarity tests for each tile would also be included in determining the similarity value for the tile for purposes of deciding whether to decrease the sampling rate for the second frame.
Regarding claim 2, the limitation “wherein the color coherence of is expected to have a same color as the color coherence of the previous region 
Regarding claim 3, the limitation “wherein the color coherence of the previous region is to include an identification of similar colors” is taught by Lee in view of Hwang (As discussed in the claim 1 rejection above, in the combined system, as suggested by Hwang, color and texture similarity tests for each tile would also be included in determining the similarity value for the tile for purposes of deciding whether to decrease the sampling rate for the corresponding tile of the second frame.  That is, the similarity test would identify an amount of similarity of colors in the previous frame tile to decide whether to decrease the sampling rate.)
Regarding claim 4, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above, i.e. in instances where the tile is entirely one color, the color similarity test would indicate a high similarity amount.
Regarding claim 5, the limitation “assign a third shading rate to another region of the current frame based on the one or more values” is taught by Lee (Lee, e.g. paragraphs 58-69, performs the same determination for every second frame tile based on the similarity values for each corresponding first frame tile, such that all the tiles are assigned a shading rate, based on the set of similarity and importance values from the first rendered frame corresponding to the claimed one or more values, as discussed in the claim 1 rejection above.)
Regarding claim 6, the limitation “wherein the third shading rate is different from the first shading rate” is taught by Lee (Lee, e.g. paragraphs 58-69, performs the same determination for every second frame tile based on the similarity values for each corresponding first frame tile, such that there will be some second frame tiles which may be shaded at a reduced (first) shading rate, and other second frame tiles for which the corresponding first frame tile similarity value is below the first similarity threshold and/or below the second similarity threshold such that they are shaded at the same or higher rate relative to the corresponding first frame tile, as visually depicted in the flow chart of Figure 13.)
Regarding claims 7 and 13, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claims 8 and 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 2 above.
Regarding claims 9 and 15, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 3 above.
Regarding claims 10 and 16, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claims 11 and 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claims 12 and 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619